Citation Nr: 0523230	
Decision Date: 08/24/05    Archive Date: 09/09/05

DOCKET NO.  02-05 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an effective date earlier than October 4, 
2000, for service connection for chronic constipation with 
chronic pelvic pain.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for a disorder 
manifested by left foot, toe, and ankle pain.

4.  Entitlement to service connection for a disorder 
manifested by popping in the right hip.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from January 1994 to 
January 1998.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  In its decision, the RO, in pertinent part, 
denied service connection for back pain, a disorder 
manifested by left foot, toe, or ankle pain, and popping of 
the right hip.  The RO awarded service connection for chronic 
constipation with chronic pelvic pain and assigned a 30 
percent evaluation effective October 4, 2000.  

The veteran's claims were previously before the Board in May 
2003 and remanded for further development and adjudication in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA).  The matters have been returned to the Board and are 
ready for appellate disposition.

The Board notes that the May 2001 rating decision also denied 
service connection for a psychiatric disorder.  The claim was 
before the Board in May 2003 and remanded with the claims 
currently on appeal.  However, in a May 2004 rating decision, 
service connection was awarded for somatization disorder with 
depressive disorder.  A 30 percent evaluation was assigned 
effective October 4, 2000.  As such, the claim is no longer 
in appellate status.  The veteran filed a notice of 
disagreement (NOD) with the effective date of the award of 
benefits, and a statement of the case (SOC) was issued in 
September 2004.  A March 2005 Report of Contact indicates 
that the veteran did not receive a copy of the September 2004 
SOC.  It appears that the SOC was remailed, however; the date 
of issuance is unclear from the claims folder.  In order to 
perfect her appeal, the veteran must file a timely 
substantive appeal. 38 C.F.R. § 20.302(b).  At this juncture, 
the Board does not have jurisdiction over this matter. 

A hearing was held on December 19, 2002, by means of video 
conferencing equipment with the veteran in Houston, Texas, 
before Kathleen K. Gallagher, a Veterans Law Judge, sitting 
in Washington, DC, who was designated by the Chairman to 
conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) 
(West 2002) and who is rendering the determination in this 
case.  A transcript of the testimony is in the claims file.


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.  

2.  In September 1998, the RO denied the veteran's claim of 
entitlement to service connection for irritable bowel 
syndrome.  The veteran disagreed with decision and an SOC was 
issued in April 1999.  Thereafter, in July 1999 a 
supplemental statement of the case (SSOC) was issued. The 
veteran did not file a substantive appeal.

3.  The veteran filed her request to reopen a claim of 
entitlement to service connection for a stomach condition 
secondary to her status post laparotomy on October 4, 2000.

4.  The veteran does not currently have a back disorder.

5.  The veteran does not currently have a disorder of the 
left foot, toes, or ankle.

6.  The veteran does not currently have a right hip disorder.


CONCLUSIONS OF LAW

1.  The Veterans Claims Assistance Act has been satisfied.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).

2.  The criteria for an effective date prior to October 4, 
2000, for the award of service connection for chronic 
constipation with chronic pelvic pain have not been met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.400 (2004).

3.  A back disorder was not incurred in active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2004).

4.  A left foot, toe, and ankle disorder was not incurred in 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2004).

5.  A right hip disorder was not incurred in active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The VCAA, enacted on November 9, 2000, emphasized VA's 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, and it affirmed 
VA's duty to assist claimants by making reasonable efforts to 
get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002); see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  In August 2001, VA issued 
regulations to implement the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the veteran filed her claims in 
October 2000. A development letter was sent to the veteran in 
November 2000, prior to the enactment of the VCAA.  An 
additional letter was not issued subsequent to the enactment 
of the VCAA. Thereafter, in May 2001, the RO denied claims of 
entitlement to service connection for a back disorder, a 
disorder manifested by left foot, toe, and ankle pain, and a 
disorder manifested by popping of the right hip.  Therefore, 
the timing requirements of the notice as set forth in 
Pelegrini have not been met.  Nevertheless, the claims were 
previously before the Board in May 2003, and remanded for 
further development and adjudication in accordance with the 
VCAA.  VCAA letters were issued to the veteran, pursuant to 
Board remand, in June 2003 and May 2004, which meet the 
notification requirements of the VCAA.  The claims were 
readjudicated in a May 2004 SSOC.  
  
With regard to the earlier effective date claim, pursuant to 
VAOPGCPREC 8-2003 (December 22, 2003), 38 U.S.C.A. § 5103(a) 
does not require VA to provide notice of the information and 
evidence necessary to substantiate a newly raised claim.  The 
May 2001 rating decision granted service connection for 
chronic constipation with chronic pelvic pain and assigned a 
30 percent rating effective October 2000.  The veteran took 
issue with the October 2000 effective date in her July 2001 
notice of disagreement (NOD).  According to VAOPGCPREC 8-
2003, if in response to notice of its decision on a claim for 
which VA has already given the section 5103(a) notice, VA 
receives a NOD that raises a new issue, section 7105(d) only 
requires VA to take proper action and issue an SOC if the 
disagreement is not resolved.  The RO properly issued a 
February 2002 SOC, which contained the pertinent criteria for 
establishing an earlier effective date, the new issue.  
Moreover, an additional VCAA letter was sent to the veteran 
in May 2004, which informed the veteran of the evidence and 
information necessary to warrant an earlier effective date.  

In the present case, the deficiency in the timing of the VCAA 
notice is harmless error.  The requisite notifications were 
ultimately provided to the veteran pursuant to the May 2003 
Board remand.  The veteran had ample time in which to respond 
to the notice letters and did in fact respond in statements 
dated in July 2003 and August 2004.  Viewed in context, the 
furnishing of the VCAA notice after the decision that led to 
the appeal did not compromise "the essential fairness of the 
[adjudication]."  Mayfield v. Nicholson, 19 Vet. App. 103, 
115 (2005).  The veteran has had a "meaningful opportunity 
to participate effectively" in the processing of her claims.  
Id., slip op. at 21.  The Board finds that the present 
adjudication of the appeal will not result in any prejudice 
to the veteran.  

The requirements with respect to the content of the VCAA 
notice were met in this case.  VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In the June 2003 and May 2004 letters, the RO apprised the 
veteran of what evidence would substantiate the claims for 
benefits and further allocated the responsibility for 
obtaining such evidence.  The RO informed the veteran that it 
would make reasonable efforts to assist her in obtaining 
evidence necessary to substantiate her claims for benefits 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claims.  The VCAA letters 
notified the veteran that VA was required to make reasonable 
efforts to obtain relevant governmental and private records 
that the veteran adequately identified to VA and authorized 
VA to obtain.  The veteran was further informed that 
assistance provided by the Secretary shall include providing 
a medical examination or obtaining a medical opinion when 
such an examination or opinion is necessary, as further 
defined by statute, to make a decision on the claims.  
38 U.S.C.A. § 5103A. 

Although the veteran may not have been specifically informed 
of the "fourth element," i.e., to provide any evidence in 
her possession that pertains to the claims, the Board finds 
that she was otherwise fully notified of the need to give to 
VA any evidence pertaining to her claims.  In this regard, 
the RO has informed her in the May 2001 rating decision and 
the February 2002 SOC of the reasons for the denial of her 
application for service connection and an earlier effective 
date.  In so doing, the RO informed her of the evidence that 
was needed substantiate her claims.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error. 

In addition, VA's duty to assist has also has been satisfied 
in this case because the RO offered her assistance in 
obtaining any evidence she notified VA about and VA 
outpatient treatment records and VA examination reports were 
associated with the claims folder.  Further, the veteran 
presented testimony before the Board in December 2002.  The 
transcript has been associated with the claims folder.

In sum, the record indicates that VA has done everything 
reasonably possible to assist the claimant.  Adjudication of 
the claims may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991).  Having determined that 
the duty to notify and the duty to assist have been 
satisfied, the Board turns to an evaluation of the veteran's 
claims on the merits.  

I.  Earlier Effective Date

The veteran essentially contends that she is entitled to an 
earlier effective date for the grant of service connection 
for chronic constipation with chronic pelvic pain.  
Specifically, she contends that the 30 percent disability 
rating should be effective as of the date of her original 
claim in March 1998. 

Appellate review will be initiated by a notice of 
disagreement and must be filed within one year from the date 
of mailing of the notice of the result of initial review or 
determination.  38 U.S.C.A. §§ 7105(a), (b)(1); 38 C.F.R. 
§§ 20.302, 20.1103.  Pursuant to 38 U.S.C.A. § 7105(d), if a 
notice of disagreement is filed, an SOC shall be issued and 
the veteran shall be afforded a period of sixty days from the 
date of the SOC is mailed to file the formal appeal.  In the 
event that an SSOC is issued, then the time to submit a 
substantive appeal shall end not sooner than sixty days after 
such SSOC is mailed to the veteran, even if the sixty day 
period extends beyond the expiration of the one-year appeal, 
otherwise the decision shall become final and the claim will 
not thereafter be reopened or allowed except as otherwise 
provided.  38 C.F.R. § 20.302(b)(2).  

The exception to this is found at 38 U.S.C.A. § 5108, which 
states that "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  Thus, once a RO decision becomes 
final, absent the submission of new and material evidence, 
the claim cannot be reopened or readjudicated by VA.  See 
38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. §§ 3.104, 3.156, 
20.302, 20.1103; Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).
   
Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim or a claim reopened after final disallowance, will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 C.F.R. § 3.400.  The 
effective date of service connection based on new and 
material evidence reopening a claim received after a final 
disallowance, is the date of receipt of the new claim or the 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q)(1)(ii), (r). 

A brief review of the history of this claim reveals that the 
veteran filed her original claim in March 1998.  Her claim of 
entitlement to service connection for irritable bowel 
syndrome was denied by a September 1998 rating decision.  The 
veteran appealed this decision and an SOC was issued in April 
1999.  Thereafter, an SSOC issued in July 1999.  The veteran 
did not file a substantive appeal, and as such the decision 
became final.  38 C.F.R. § 20.302.

The veteran filed her request to reopen a claim of 
entitlement for a "stomach condition" secondary to her 
laparotomy on October 4, 2000.  Service connection for 
chronic constipation with chronic pelvic pain was awarded in 
a May 2001 rating decision.  The decision was based in 
pertinent part on a February 2001 VA medical opinion that it 
was at least as likely as not that the veteran's chronic 
constipation was due to the three abdominal operations 
performed in service.  The RO considered the veteran's 
condition analogous with irritable syndrome considering the 
symptoms of constant abdominal distress.  A 30 percent 
evaluation was assigned under 38 C.F.R. § 4.114, diagnostic 
code 7319, which provided the rating criteria for irritable 
colon syndrome.  The award was made effective October 4, 
2000, the date of receipt of the reopened claim.  

The veteran argued in her December 2002 videoconference 
hearing that the award of service connection for chronic 
constipation with chronic pain was the same disability that 
existed at the time of her original claim in March 1998.  She 
testified that she did not know the correct medical 
terminology for her stomach condition in March 1998, as 
chronic constipation was just diagnosed in October 2000.

Considering the evidence of record, summarized in pertinent 
part above, and in light of the applicable laws and 
regulations, the veteran's claim must be denied.  The Board 
has thoroughly reviewed the veteran's claims file, and all 
the RO decisions contained therein.  The September 1998 RO 
decision denying the veteran's original claim for service 
connection for irritable bowel syndrome became final when the 
veteran did not file a substantive appeal within sixty days 
of the July 1999 SSOC or the remainder of the one-year period 
from notification of that adverse determination.  See 
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

Accordingly, as the Board has found that there are no non-
final claims of record for service connection for chronic 
constipation with chronic pelvic pain prior to October 4, 
2000, that the September 1998 RO decision was final, and that 
the veteran filed her request to reopen her claim on October 
4, 2000, an effective date prior to October 4, 2000, is not 
warranted. 38 C.F.R. § 3.400(q)(1)(ii), (r). 


II.  Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence, which it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of 
any material evidence favorable to the claimant.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt, 
which exists because of an approximate balance of positive 
and negative evidence, which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert, 
1 Vet. App. at 54.

The veteran contends she is entitled to service connection 
for a back disorder, a disorder manifested by left foot, toe, 
and ankle pain, and a disorder manifested by popping of the 
right hip.  Specifically, she asserts that her back disorder 
is the result of weakened abdominal muscles from her in-
service laparotomies.  She claims that her current 
manifestations of pain in the left foot, toes, and ankle are 
the result of an in-service injury.  Finally, with respect to 
her hip, she has argued that the popping is a result of a 
stress fracture sustained during boot camp.  Having carefully 
considered the veteran's claims in light of the record and 
the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claims and the 
appeal as to these issues will be denied.

A.  Back Disorder

In this matter, service medical records are devoid of 
complaints, treatment, or diagnoses of a back disorder.  
After service, the first complaints referable to the 
veteran's back are contained in VA outpatient treatment 
records dated in 2000.  The veteran complained of low back 
pain.  Physical examination in February 2000 showed no 
evidence of a back deformity.  X-rays of the lumbar spine 
dated in October 2000 were normal.  A July 2002 magnetic 
resonance imaging (MRI) of the lumbar spine was normal. 

Upon VA examination in March 2001, the veteran indicated she 
developed back in 1996 or 1997 after working out.  She 
reported significant back pain, but stated she never sought 
treatment in service.  The veteran also presented with 
subjective complaints of spasms down into her buttocks.  On 
physical examination range of motion of the lumbar spine was 
within normal limits.  She was diagnosed with a history of 
back pain.

In July 2003, the veteran was afforded an additional VA 
examination.  Again she complained of low back pain radiating 
into her buttocks.  The veteran demonstrated full active 
range of motion in the lumbar spine, with some complaints of 
discomfort with flexion beyond 40 degrees or side bending 
beyond 10 degrees.  X-rays were normal.  The veteran was 
diagnosed with back pain. The examiner concluded that there 
was no evidence of any current back disorder.  The examiner 
further opined based upon the negative objective findings on 
the physical examination and negative objective radiographic 
studies, the examiner was unable to explain the veteran's 
current symptoms based upon her service career.  It was the 
opinion of the examiner that somatization was present upon 
the examination.  The Board notes that service connection for 
somatization disorder was awarded in an October 2004 rating 
decision.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.  In this 
case, while the veteran has been diagnosed with back pain, 
without a medically diagnosed underlying condition, pain does 
not in and of itself constitute a current disability for 
which service connection may be granted.  Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999) (holding that pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted), appeal 
dismissed, 259 F.3d 1356 (Fed. Cir. 2001).  In this regard, 
that Board notes that, where medical science has been unable 
to determine with certainty an underlying cause for certain 
symptoms, even when alleged in common by numerous veterans 
who constitute a specific population of veterans rather than 
just by one veteran, specific legislation was required to 
enable VA to assist that population of veterans with respect 
to their claims for service connection.  38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317.

Thus, the Board finds that the claimed back pain is not a 
disability for which service connection may be granted.  
Consequently, it follows that service connection may not be 
awarded on a secondary basis, as there is no evidence of a 
current back disability which is proximately due to, or the 
result of, a service connected disorder.  38 C.F.R. § 3.310.

B.  Left Foot, Toe, and Ankle

In this matter, service medical records dated in 1994 reveal 
the veteran complained of left foot pain upon bending her 
toes.  The examiner indicated the veteran's gait was normal.  
X-rays were within normal limits.  A disorder of the left 
foot, toe, and ankle, was no diagnosed.  There were no 
further complaints during the veteran's active duty service.  

Thus, there was no evidence of a chronic left foot, toe, or 
ankle disability during the veteran's active military 
service, no evidence sufficient to identify the disease 
entity, or sufficient observation to establish chronicity at 
the time.  38 C.F.R. § 3.303.  Therefore, in order for 
service connection to be established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  

Post-service, the first complaints referable to either the 
left foot, toes, or ankle, are dated in February 2000.  VA 
outpatient treatment records indicate the veteran complained 
of spraining her left ankle while jogging.  X-rays showed no 
fracture, dislocation, or bony abnormality of the left ankle.  
In March 2000, the veteran was diagnosed with metatarsalgia 
and Achilles tendonitis.  An entry dated in April 2000 noted 
the veteran was status post left ankle injury.  The veteran 
was wearing a soft cast for a partial rupture of the left 
peroneals.  In May 2000, the veteran was prescribed dress 
orthodics for plantar fasciitis and peroneal tendonitis of 
the left ankle.  There was no indication that any of the 
aforementioned diagnoses were related to the in-service left 
foot complaints.  

Despite diagnoses of plantar fasciitis, peroneal tendonitis, 
Achilles tendonitis, and metatarsalgia, there is no evidence 
of record to substantiate the critical components of 
continuity of symptomatology.  Firstly, there was a six-year 
gap between the initial complaints of foot pain during 
service in 1994 and the first complaints post-service in 
2000.  Moreover, the post-service complaints and diagnoses 
were made in connection with an injury, which occurred after 
the veteran was discharged from service.  Finally, there is 
no objective medical evidence that relates any of the 
delineated conditions to complaints of foot pain in service.  
38 C.F.R. § 3.303.

Upon VA examination in March 2001, the veteran complained of 
lateral forefoot pain with an initial onset during her basic 
training.  The veteran informed the examiner that she had a 
stress fracture of the left foot in service.  Physical 
examination showed a normal gait.  Toe and heel walking were 
within normal limits.  There was no evidence of external 
abnormality, to include swelling or ecchymosis.  Range of 
motion of the toes was well preserved.  The veteran was 
diagnosed with a history of left stress fractures with mild 
residual symptoms.

While the March 2001 examiner diagnosed the veteran with a 
history of left stress fractures with mild residual symptoms, 
the Board is not required to accept doctor's opinions that 
are based upon the appellant's recitation of medical history.  
See Godfrey v. Brown, 8 Vet. App. 113, 121 (1995).  Further, 
medical history recorded by the appellant of the examiner, is 
not competent medical evidence of a diagnosis.  See Espiritu 
v. Derwinski, 2 Vet. App. 494, 494 (1992); LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).  As noted previously, x-rays of 
the veteran's left foot during service were normal.

Finally, upon VA examination in July 2003, the veteran 
complained of intermittent swelling in the left foot and 
ankle.  However, physical examination was unremarkable with 
full range of motion, no swelling, and no cutaneous 
manifestations of abnormality.  The veteran was diagnosed 
with left foot pain.  X-rays were negative.  The examiner 
concluded there was no evidence to suggest that a current 
disorder manifested by left foot, toe, or ankle pain existed.  
The examiner further opined based upon the negative objective 
findings on the physical examination and negative objective 
radiographic studies, the examiner was unable to explain the 
veteran's current symptoms based upon her service career.

Based on the most recent medical evidence, i.e., the July 
2003 VA examination, there is no evidence of a current left 
foot, toe, or ankle disorder, and therefore service 
connection for these claimed conditions must be denied.  See 
Degmetich, 104 F. 3d at 1332.  As noted above, evidence must 
show that the veteran currently has the disability for which 
benefits are being claimed.  While the veteran has been 
diagnosed with left foot pain, without a medically diagnosed 
underlying condition, pain does not in and of itself 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez, 13 Vet. App. at 285.  
Therefore, the Board finds that the claimed disorder 
manifested by left foot, toe, and ankle pain is not a 
disability for which service connection may be granted.  

C.  Right Hip

In this matter, service medical records dated in 1994 reveal 
the veteran complained of right hip pain when walking.  She 
also complained of pain in the pelvic area.  The veteran 
denied trauma.  She had full range of motion.  The examiner 
indicated that a stress fracture was doubtful and diagnosed 
the veteran with a questionable muscle strain.  There were no 
further complaints in service referable to the veteran's 
right hip.  The Board does note that in September 1994, the 
veteran had an exploratory laparotomy for left adnexal mass.  
She underwent another exploratory laparotomy in 1996.  
Service medical records are replete with complaints of 
chronic pelvic pain secondary to adhesions.  The veteran was 
not diagnosed with a right hip disorder upon her November 
1997 separation examination.

Thus, there was no evidence of a right hip disorder, to 
include one manifested by popping, during the veteran's 
active military service, no evidence sufficient to identify 
the disease entity, or sufficient observation to establish 
chronicity at the time. 38 C.F.R. § 3.303.  Therefore, in 
order for service connection to be established by continuity 
of symptomatology, there must be medical evidence that 
relates a current condition to that symptomatology.  

Post-service, the first complaints referable to the veteran's 
hip are contained in VA outpatient treatment records dated in 
2000.  An entry dated in October 2000 reveals the veteran 
presented with hip pain.  X-rays showed no evidence of bone 
or joint abnormality.  

A March 2001 VA examination indicates the veteran complained 
of right hip pain beginning during her basic training.  She 
informed the examiner that she had not sought treatment until 
recently.  Physical examination showed the veteran walked 
with a normal gait.  She had a level pelvis.  There was no 
pain on range of motion of the right hip.  The veteran 
complained of pain deeply over the anterior inguinal region.  
The veteran was diagnosed with a history of right hip pain.

VA outpatient treatment records dated in April 2001 reveal 
the veteran fell down a flight of stairs.  She complained of 
right hip pain. Upon VA examination in July 2003, the veteran 
complained of groin pain with occasional popping and spasms 
into her quadriceps.  Range of motion showed no evidence of 
discomfort with manipulation of the right hip.  X-rays were 
normal.  The veteran was diagnosed with right hip pain.  The 
examiner concluded that there was no evidence to suggest that 
there was a current disorder manifested by popping of the 
right hip.  The examiner further opined based upon the 
negative objective findings on the physical examination and 
negative objective radiographic studies, the examiner was 
unable to explain the veteran's current symptoms based upon 
her service career.

Despite complaints of hip pain in service, there is no 
evidence of record to substantiate the critical components of 
continuity of symptomatology.  First, there was a six-year 
gap between the initial complaints of right hip pain during 
service in 1994 and the first complaints post-service in 
2000.  Moreover, post-service there is no evidence of a right 
hip disorder.  See Degmetich, 104 F. 3d at 1332.  As noted 
above, evidence must show that the veteran currently has the 
disability for which benefits are being claimed.  While the 
veteran has been diagnosed with right hip pain, without a 
medically diagnosed underlying condition, pain does not in 
and of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez, 13 Vet. App. 
at 285.  Therefore, the Board finds that the claimed disorder 
manifested by popping of the right hip is not a disability 
for which service connection may be granted.  


ORDER

Entitlement to an effective date earlier than October 4, 
2000, for service connection for chronic constipation with 
chronic pelvic pain, is denied.

Entitlement to service connection for a back disorder is 
denied.

Entitlement to service connection for a disorder manifested 
by left foot, toe, and ankle pain is denied.

Entitlement to service connection for a disorder manifested 
by popping in the right hip is denied.



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


